Citation Nr: 0722009	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-35 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, veteran's son




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to December 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in October 2004 at the age of 56 years.  
The immediate cause of death was septicemia and the 
underlying cause was acute myelocytic leukemia (AML). 

2.  At the time of the veteran's death, service connection 
was in effect for injuries of the right thigh, right lower 
arm, right hand, right finger, right lower extremity, left 
lower extremity, left thigh, and abdomen, and for shortening 
of the right leg, right cheek scars, a ruptured tympanic 
membrane, and left thigh scar.  

3.  AML was not shown in service and was not shown to be 
related to service.

4.  The evidence of record does not demonstrate that a 
disability that originated in service or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  AML was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A disability incurred in or aggravated by active military 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for entitlement to 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the appellant's claim, a December 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the appellant provide any evidence in her possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

For a grant of service connection for the cause of death, 
there must be a showing that the fatal disease was either 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of such 
evidence, there must be a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  A "service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

Service medical records were negative for AML.  A September 
1968 Medical Board Proceeding indicated that while an 
infantryman in Vietnam, the veteran incurred multiple 
fragment wounds of the right arm and leg in November 1967.  
The veteran underwent several surgeries due to the injuries 
and was eventually discharged as unfit for further duty.

In a January 1969 rating decision, service connection was 
assigned a 100 percent convalescent rating for various 
residuals of inservice wounds.  In August 1969, the injuries 
were separated such that service connection was in effect for 
injuries of the right thigh, right lower arm, right hand, 
right finger, right lower extremity, left lower extremity, 
left thigh; abdomen, shortening of the right leg, scars of 
the right cheek, ruptured tympanic membrane, and scar of the 
left thigh.  

August 2004 private medical records show diagnosis and 
treatment of AL.  

An October 2004 certificate of death listed the immediate 
cause of death as septicemia and an underlying cause as AML.  

In a January 2005 letter received in March 2005, a private 
physician, Dr. H.G., stated that he had treated veteran for 
AML.  The physician stated that National Academy of Sciences 
Institute of Medicine studies had associated Agent Orange 
exposure with the development of malignant diseases, to 
include certain bone marrow-related diseases, although not 
AML.  Dr. H.G. noted that AML is less common than other bone 
marrow diseases.  Dr. H.G. opined that because the veteran 
had no risk factors for AML, the possibility that Agent 
Orange exposure caused AML must be considered.  Dr. H.G. also 
opined that because other bone marrow cells are affected by 
Agent Orange exposure, it was conceivable that in the future, 
a link between Agent Orange and AML could be determined.  

In a June 2005 statement, the appellant asserted that the 
veteran's inservice blood transfusions were contaminated with 
leukemia and that during chemotherapy the veteran's sores in 
his mouth and gastrointestinal tract did not heal due to 
Agent Orange.  

In an unsigned statement received by VA in September 2005, it 
was asserted that Agent Orange was a toxic chemical that was 
a derivative of benzene.  Various internet research articles 
were received by VA in September 2005.  One article noted 
that benzene caused leukemia.  Another article stated that 
benzene caused leukemia, including AML.  A Department of 
Defense Hazardous Material Information document noted that a 
component of Agent Orange was a carcinogen, caused skin 
irritation and nervous system disturbances, and that repeated 
exposure could cause a damaged liver or heart and possible 
convulsions.

Other internet research apparently received by VA in August 
2006 indicated that although donated blood was not tested for 
Human T-Cell lymphotrophic virus, Type 1 (HTLV-1), until 
after the 1980's.  The article noted that in rare instances 
the HTLV-1 virus may after many years of infection cause an 
unusual type of leukemia.  

In an August 2006 letter, a private physician, Dr. C.W., who 
had previously treated the veteran, opined that that it was 
possible that the veteran's multiple transfusions caused his 
AML.  Dr. C.W. stated that at the time of the transfusions, 
blood was not typically screened for HTLV-1, and that because 
it had been shown that HTLV-1 can cause leukemia after a 
number of years, it was possible that the veteran's AML was 
caused by the transfusions. 

A September 2006 VA medical opinion was provided upon a 
review of the claims file and a discussion with VA 
hematology/oncology medical practitioners.  The examiner was 
requested to address whether the veteran's blood transfusions 
caused AML, to include by transmission of the HTLV-1 virus 
because HTLV-1 has been associated with acute lymphocytic 
leukemia and Non-Hodgkin's lymphoma.  The examiner stated 
that although HTLV-1 had been implicated as an etiologic 
factor in lymphocytic leukemia and Non-Hodgkin's lymphoma, 
evidence did not show that HTLV-1 caused AML.  The examiner 
also stated that the evidence did not show that the veteran's 
death was due to any inservice transfusions and that there 
was no evidence of a viral etiology of AML.  The examiner 
thus opined that the veteran's death was not due to any 
service-connected disease or injury.

At the February 2007 Board hearing the appellant stated that 
the veteran contracted leukemia due to blood transfusions 
during service.  

The Board finds that the evidence of record does not support 
service connection for the cause of the veteran's death.  
First, the veteran's death was not caused by any of the 
service-connected disabilities.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Second, the evidence of record does not 
demonstrate that the veteran's AML was incurred in active 
service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  
AML is not one of the presumptive listed diseases caused by 
Agent Orange exposure.  38 C.F.R. §§ 3.307, 3.309 (2006).  
Service medical records were negative for AML and AML was not 
diagnosed until 2004, over 30 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection where there was 
no evidence which demonstrated continuity of symptomatology 
and no accounting for the lengthy time period for which there 
is no clinical documentation of disorder).  

The appellant asserted that the veteran contracted AML by 
inservice blood transfusions or Agent Orange exposure, but 
her statements are not competent evidence for medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  

The appellant also relied on the above-noted various internet 
articles linking benzene exposure or HTLV-1 exposure to 
leukemia development.  However, Agent Orange is a benzene-
derivative and the articles do not discuss benzene-
derivatives and do not specifically show causality between 
Agent Orange and AML or otherwise relate the veteran's AML to 
his Agent Orange exposure.  Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (finding that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish a nexus between 
current disability and military service).  The articles 
linking HTLV-1 and leukemia do not indicate that HTLV-1 
exposure is linked to AML.  Sacks v. West, 11 Vet. App. 314, 
316-17 (1998) (holding that a medical article or treatise can 
provide support for a claim, but must be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships).  

Importantly, the other medical evidence of record does not 
show that the veteran's AML is related to service.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  Dr. H.G. opined that 
because prior medical studies associated Agent Orange 
exposure with the development of other bone marrow diseases, 
it was conceivable that a link between Agent Orange and AML 
could be established in the future.  This opinion is too 
speculative and inconclusive to support a claim for service 
connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(finding that a medical opinion that stated may also implied 
may not and was therefore speculative).  Dr. C.W. opined that 
it was possible that blood transfusions caused the veteran's 
AML.  This too is a speculative medical opinion.  Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (holding that treating 
physician's opinion that veteran's time as a prisoner of war 
could have precipitated the initial development of his lung 
condition found too speculative).  Neither opinion contained 
supporting clinical rationale and did not reflect access to 
the claims file.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (finding that the failure of the physician to 
provide a basis for an opinion goes to the weight or 
credibility of the evidence); Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion include access to the 
claims file and thoroughness and detail of the opinion).  
Moreover, upon a review of the medical evidence of record, a 
VA examiner opined that the veteran's AML was not due to any 
inservice incidents, to include blood transfusions.  Prejean, 
13 Vet. App. at 448-9.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, service connection 
for the cause of the veteran's death is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


